—In an action to recover damages for personal injuries, etc., the defendants New *366York City Transit Authority and Manhattan and Bronx Surface Transit Operating Authority appeal from an order of the Supreme Court, Kings County (Garson, J.), dated October 8, 1997, which granted the plaintiffs’ motion to reargue their prior motion to vacate a purported settlement and, upon reargument, granted the plaintiffs’ motion to vacate the purported settlement and restored the action to the court calendar.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contentions, the court did not err in granting the plaintiffs’ motion to set aside the purported settlement allegedly negotiated by their attorney (see, Matter of Dolgin Eldert Corp., 31 NY2d 1; Phillips v Pamper Decorating Serv., 228 AD2d 425; Venuti v Booth Mem. Med. Ctr., 204 AD2d 715; Marine Midland Bank v Ramleh Enters., 202 AD2d 403; Zambrana v Memnon, 181 AD2d 730; Kalomiris v County of Nassau, 121 AD2d 367). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.